                 Case 2:16-cv-00047-JCC Document 61 Filed 09/13/21 Page 1 of 1




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   AMERICAN WHITEWATER, et al.,                            CASE NO. C16-0047-JCC
10                              Plaintiffs,                  ORDER
11          v.

12   ELECTRON HYDRO, LLC, et al.,

13                              Defendants.
14

15          This matter comes before the Court on the parties’ stipulated motions to stay (Dkt. Nos.
16   59, 60). The parties ask that the Court stay this case and Case No. C20-1864-JCC and vacate the
17   current case management schedule, including the trial date. (Dkt. No. 60 at 2.) Plaintiffs require
18   time to assess changes made to the site by Defendants. (Id. at 2–3.) The motions to stay (Dkt.
19   Nos. 59, 60) are GRANTED. The Clerk is DIRECTED to vacate all case management deadlines,
20   including the April 18, 2022 bench trial. The parties are ORDERED to provide the Court with a
21   joint status report no later than January 31, 2022.
22          DATED this 13th day of September 2021.




                                                           A
23

24

25
                                                           John C. Coughenour
26                                                         UNITED STATES DISTRICT JUDGE

     ORDER
     C16-0047-JCC
     PAGE - 1
